DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
An amendment responsive to the non-final Office Action dated April 13, 2022 was submitted on July 22, 2022.  Claims 1, 2, 13 and 17 were amended.  Claims 1-20 are currently pending.
The amendments to claims 1, 13 and 17 have overcome the prior art rejections of claims 1-20 (¶¶ 5-17 and 22-36 of the Office Action).  These rejections have therefore been withdrawn.  However, upon further consideration, new grounds of rejection have been made as detailed below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 depends from claim 1 and recites that the first joint portion comprises a top surface and at least a first interlock surface.  These identical limitations already appear in claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3 and 5-9 are rejected under 35 U.S.C. 35 U.S.C. §102(a)(1) as being anticipated by Foster et al. (U.S. Patent No. 158,696).
Regarding claim 1, Foster discloses a method of heating a tool assembly (FIGS. 1-3, pg. 1, 2nd column of Foster, method of casting metal ingots comprising pouring molten metal into mold; mold would become heated during casting), the method comprising steps of: joining a first piece of the tool assembly with a second piece of the tool assembly via a first joint portion and a second joint portion (FIG. 3 of Foster, ingot mold includes two pieces joined together at a joint portion of each piece using bolts), wherein the first joint portion comprises a top surface and at least a first interlock surface, the first interlock surface configured to interface with the second piece responsive to the first piece being joined to the second piece (FIG. 3 of Foster, bottom mold piece has a lug a’ having a top surface and an inclined interlock surface configured to interface with top piece when joined); inserting a fastener through the first joint portion and the second joint portion of the tool assembly (FIGS. 2-3 of Foster, bolts b inserted through lugs a’ of mold pieces to join them together), wherein the fastener comprises a spring-loaded device, comprising a spring, wherein the spring is configured to compress along a first axis responsive to thermal expansion of the tool assembly (FIG. 2 of Foster, bolt includes a spring c; pg. 1, 2nd column, 2nd full ¶ of Foster, spring causes mold to adapt itself to expansive force of molten metal), wherein the first axis is parallel to a first surface, defined by the top surface (FIGS. 2-3 of Foster, compression axis of spring parallel to top surface of lugs), wherein a second axis is perpendicular to the first axis, and wherein the second axis intersects the top surface, the first interlock surface, and the fastener (FIGS. 2-3 of Foster, axis perpendicular to compression axis of spring below mold partition line intersects top surface of lugs a’, inclined interlock surface of bottom mold piece and the bolt; see annotated figure below); and applying heat to the tool assembly (pg. 1, 2nd column of Foster, method of casting metal ingots comprising pouring molten metal into mold; mold would become heated during casting from heat of molten metal), wherein upon heating, interlock surfaces of the first joint portion and the second joint portion tighten against each other (FIG. 3 of Foster, during thermal expansion of mold halves, inclined surfaces of lugs would tighten against each other as a result of the compressive force of the spring).
Regarding claim 3, Foster discloses that the step of inserting the fastener through the first joint portion and the second joint portion of the tool assembly comprises: inserting the fastener through tangs of the first joint portion and the second joint portion; and securing the fastener to the first joint portion and the second joint portion (FIGS. 2-3 of Foster, bolts b inserted through lugs a’ of mold halves; lugs a’ or “tangs” or projections of the mold).
Regarding claim 5, Foster discloses that the first joint portion comprises a top surface and at least a first interlock surface (FIG. 3 of Foster, bottom mold piece has a lug a’ having a top surface and an inclined interlock surface configured to interface with top piece when joined).
Regarding claim 6, Foster discloses that the second joint portion is configured to interlock with the first joint portion, and the second joint portion comprises a second top surface and at least a second interlock surface that is complementary to the first interlock surface (FIG. 3 of Foster, top mold half includes lug a’ with top surface and inclined surface complementary to inclined surface of bottom mold half).
Regarding claim 7, Foster discloses that the first interlock surface and the top surface form an obtuse-angle corner (FIG. 3 of Foster, inclined surface and top surface of lower mold half form obtuse angle corner), and the second interlock surface and the second top surface form an acute-angle corner (FIG. 3 of Foster, inclined surface and top surface of upper mold half form acute angle corner).
Regarding claim 8, Foster discloses that the first interlock surface is configured to contact the second interlock surface to inhibit relative movement between the first piece and the second piece along a longitudinal axis of the tool assembly (FIG. 3 of Foster, inclined surfaces of upper and lower mold halves contact one another and would necessarily inhibit relative movement along a longitudinal axis of the tool assembly).
Regarding claim 9, Foster discloses that: the first interlock surface has a first surface portion and a second surface portion, the second interlock surface has a third surface portion and a fourth surface portion (FIG. 3 of Foster, see annotated figure below), the first surface portion is configured to directly couple to the third surface portion while the first interlock surface contacts the second interlock surface (FIG. 3 of Foster, see annotated figure below; first and third surface portions directly coupled together), and the second surface portion is configured to form a gap with the fourth surface portion while the first interlock surface contacts the second interlock surface (FIG. 3 of Foster, see annotated figure below; gap between second and fourth surface portions when inclined surfaces in contact).

    PNG
    media_image1.png
    754
    1003
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Foster in view of Luttinger (German Patent Publication No. DE 10 2017 127 048 A1, machine language translation provided and cited below).
Regarding claim 17, Foster discloses a method of making a tool assembly (FIGS. 1-3 of Foster, molds for casting ingots), the method comprising steps of: forming a first joint portion of a first piece of the tool assembly, the first joint portion comprising a top surface and at least a first interlock surface (FIG. 3 of Foster, lower mold has a lug a’ having a top surface and an inclined interlock surface configured to interface with upper mold when joined); forming a second joint portion of a second piece of the tool assembly, the second joint portion comprising a second top surface and at least a second interlock surface that is complementary to the first interlock surface (FIG. 3 of Foster, upper mold includes lug a’ with top surface and inclined surface complementary to inclined surface of bottom mold half), joining the first piece with the second piece; and inserting a fastener through the first joint portion and the second joint portion of the tool assembly (FIG. 3 of Foster, upper and lower molds joined together at joint portions using bolts), wherein the fastener comprises a spring-loaded device, comprising a spring, wherein the spring is configured to compress along a first axis responsive to thermal expansion of the tool assembly (FIG. 2 of Foster, bolt includes a spring c; pg. 1, 2nd column, 2nd full ¶ of Foster, spring causes mold to adapt itself to expansive force of molten metal), wherein the first axis is parallel to a first surface, defined by the top surface (FIGS. 2-3 of Foster, compression axis of spring parallel to top surface of lugs), wherein a second axis is perpendicular to the first axis, and wherein the second axis intersects the top surface, the first interlock surface, and the fastener (FIGS. 2-3 of Foster, axis perpendicular to compression axis of spring below mold partition line intersects top surface of lugs a’, inclined interlock surface of lower mold and bolt).
Foster does not specifically disclose forming the first and second joint portions using the additive manufacturing process.  Luttinger, however, discloses a method of making a mold for the casting of metallic material wherein the mold is made using an additive manufacturing process ([0007] of Luttinger).  According to Luttinger, additive manufacturing allows for the production of molds having complex shapes that are easier to produce and have low production costs ([0013] of Luttinger).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to produce the mold of Foster using an additive manufacturing process.  One of skill in the art would have been motivated to do so in order to make the mold easier to produce and reduce the production costs as taught by Luttinger ([0013] of Luttinger).  
Regarding claim 18, Foster discloses that: the step of forming the first joint portion of the first piece of the tool assembly comprises forming an obtuse angle corner between the first interlock surface and the top surface of the first joint portion (FIG. 3 of Foster, inclined surface and top surface of lower mold half form obtuse angle corner); and the step of forming the second joint portion of the second piece of the tool assembly comprises forming an acute angle corner between the second interlock surface and the top surface of the second joint portion (FIG. 3 of Foster, inclined surface and top surface of upper mold half form acute angle corner).  As set forth above with respect to claim 17, Luttinger suggest forming the mold using an additive manufacturing process (see analysis of claim 17 above).
Regarding claim 19, Foster discloses forming tangs of the first joint portion and the second joint portion (FIGS. 2-3 of Foster, bolts b inserted through lugs a’ of upper and lower mold halves; lugs a’ are “tangs” or projections of the mold).  As set forth above with respect to claim 17, Luttinger suggest forming the mold using an additive manufacturing process (see analysis of claim 17 above).
Regarding claim 20, Luttinger suggests that the steps of forming the first joint portion and the second joint portion using the additive manufacturing process comprise forming the first piece of the tool assembly and the second piece of the tool assembly using at least one of a fused filament fabrication process, a plastic jet printing process, a three-dimensional printing process, a powder bed processing process, a selective heat sintering process, a fused deposition modeling process, a stereolithography process, a selective laser sintering process, or a selective laser melting process ([0013] of Luttinger, three-dimensional printing process disclosed; [0016] of Luttinger, selective laser sintering and selective laser melting processes disclosed; [0020] of Luttinger, powder bed process disclosed; claim only requires one of the recited additive manufacturing methods).
Allowable Subject Matter
Claims 2, 4 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 13-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claims 2, 4 and 10-12, the closest prior art is to Foster.  While Foster discloses a method as recited in claim 1, Foster, however, does not teach or reasonably suggest a method further comprising the limitations recited in these dependent claims.
Regarding claim 13, the closest prior art is also to Foster.  While Foster discloses a tool assembly comprising a first and a second piece as recited in claim 13 (see analysis of claim 1 above which contains the same limitations regarding the tool assembly), neither Foster nor any of the other references of record teach or reasonably suggest applying a composite material to a layup surface of the tool assembly.  Moreover, the mold of Foster is used for casting metal ingots.  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claims 2, 4 and 10-13.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of these claims without impermissible hindsight.  For the foregoing reasons, the invention of claims 2, 4 and 10-13 is deemed non-obvious.  Claims 14-16 depend from claim1 3 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 13.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746


/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746       
                                                                                                                                                                                                 /MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746